Citation Nr: 1639180	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is retained by the RO in Albuquerque, New Mexico.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).  The Veteran's claim for service connection is being granted herein.  Accordingly, any error related to VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he currently suffers from tinnitus as a result of acoustic trauma he sustained in active duty service.

The Veteran was afforded a VA audiological examination in November 2010.  At that time, he reported that he had ringing in his ears that started during active service.  The VA examiner noted that the Veteran's separation examination dated in November 1970 noted normal hearing based on a whisper test.  The examiner also indicated that a whisper test is not sufficient to detect high frequency hearing loss which is typical of noise exposure.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of the Veteran's noise exposure in the military.  

During his July 2016 Travel Board hearing, the Veteran testified that he first noticed tinnitus in service after being exposed to acoustic trauma from bombs.  He stated that he has had recurrent, intermittent tinnitus since that time.  

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The Veteran has repeatedly asserted that he suffers from tinnitus. He is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His assertions are likewise found credible.  In addition, the Board acknowledges the Veteran's report of noise exposure in service and his Form DD-214 indicates service in Vietnam.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Accordingly, the requirements for Shedden elements (1) and (2) have been met.

The Veteran has stated that he experienced ringing in the ears during service and that it has continued since.  He has consistently maintained this position.  The Board finds his assertions concerning in-service noise exposure, symptoms of tinnitus, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

Despite the negative nexus opinion from the VA examination, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of equal weight as the medical opinion.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of tinnitus, and the credible lay assertions of record, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


